        Case 1:19-cv-05095-GHW Document 66 Filed 12/08/20 Page 1 of 2
                                                                 USDC SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                     DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                    DATE FILED: 12/08/2020
ROBERT GIST,
                                 Movant,                           19-cv-5095-GHW

                     -against-                                     16-cr-656-6-GHW
UNITED STATES OF AMERICA,                                               ORDER
                                 Respondent.

GREGORY H. WOODS, United States District Judge:

       As stated on the record during the December 8, 2020 evidentiary hearing:

   •   The Government is directed to confer with the Federal Bureau of Prisons (“BOP”) to

       discuss the status of its response to Petitioner’s November 2020 subpoena. The

       Government is further directed to submit a status letter to the Court, including the expected

       timeline for BOP’s production, if any, by no later than December 10, 2020;

   •   The briefing schedule for submissions regarding the admissibility of Robert L. Gist’s

       declaration, Dkt. No. 41 in Case No. 1:19-cv-05095-GHW, is as follows: Petitioner’s brief is

       due no later than December 14, 2020. The Government’s opposition is due no later than

       December 17, 2020. Petitioner’s reply, if any, is due no later than December 21, 2020;

   •   The record in this matter is now closed. The Court will consider limited exceptions pending

       its anticipated decisions on (1) any materials offered by Petitioner from BOP’s anticipated

       production, and (2) the admissibility of Robert L. Gist’s declaration; and

   •   The Court does not require post-hearing briefing at this time. The Court may request post-

       hearing briefing if additional evidence is admitted to the record. The parties are invited to
       Case 1:19-cv-05095-GHW Document 66 Filed 12/08/20 Page 2 of 2



     write the Court if they wish to submit post-hearing briefing on any specific issues.

     SO ORDERED.

Dated: December 8, 2020
                                                           GREGORY H. WOODS
                                                          United States District Judge




                                                2
